Citation Nr: 0607399	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-21 622	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right arm.

2.  Entitlement to an initial rating higher than 10 percent 
for lumbosacral strain, including entitlement to a rating 
higher than 20 percent as of April 21, 2005.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to 
September 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in San Diego, 
California, and Manila, Philippines, which denied the 
benefits sought on appeal.  The veteran's claims folder is 
currently serviced by the RO in the Philippines.

The veteran initially appealed the denial of service 
connection for vision loss and the assignment of an initial 
rating for urethral stricture.  In September 2005, however, 
the veteran limited his appeal to the two issues listed on 
the cover page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has carpal tunnel syndrome of the right arm 
as a result of computer work performed during service.

3.  In July 2000, the veteran had lumbosacral strain with 
characteristic pain on motion; he maintained a full range of 
motion in the lumbar spine.

4.  In January 2003, the veteran had slight limitation of 
motion in the lumbar spine with flexion to 85 degrees and 
extension to 30 degrees along with complaints of pain and 
stiffness.

5.  In April 2005, the veteran had forward flexion of the 
thoracolumbar spine limited to 30 degrees due to pain and 
stiffness.

CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the right arm was incurred as a 
consequence of active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Criteria for an initial rating higher than 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5295 (2002).

3.  Criteria for a 40 percent rating for lumbosacral strain 
have been met as of April 21, 2005.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March 2001, July 2003, and August 2004, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice prior 
to the AOJ decisions here on appeal, in keeping with 
Pelegrini.  The Board notes that additional notice was given 
for the downstream issue of entitlement to a higher initial 
rating in August 2004.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for physical examinations, and affording him 
the opportunity to give testimony before an RO hearing 
officer and/or the Board even though he declined to do so.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

Service Connection

The veteran contends that his work as a computer 
configuration manager, data analyst, and web designer during 
service caused him to develop carpal tunnel syndrome of the 
right arm.  His service medical records do not include 
complaints associated with the disorder, but he was diagnosed 
as having carpal tunnel syndrome shortly after his discharge 
from service.  In a May 2005 statement from the veteran's 
treating physician of five years, the physician outlined the 
nature of carpal tunnel syndrome and opined that the 
veteran's right arm carpal tunnel syndrome was directly 
related to his 10 years of constant computer use during 
service from 1990 to 2000.


Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

Given the evidence as outlined above, the Board finds that 
carpal tunnel syndrome of the right arm began as a 
consequence of the veteran's active service.  There is 
nothing in the medical evidence or otherwise to contradict 
the opinion of the veteran's treating physician.  Therefore, 
service connection for carpal tunnel syndrome of the right 
arm is granted.

Increased Rating

The veteran contends that his low back disability is more 
severe than rated.  He has not worked since his discharge 
from service in September 2000, but does not assert that his 
unemployment is due solely to his low back disability.  The 
veteran complains of constant dull aching in the low back 
with intermittent sharp pain.  He relates being limited to 
sedentary activities during times of symptom flare-ups; he 
has not advised of any incapacitating episodes.

Service medical records show that the veteran was treated for 
low back pain on a number of occasions.  He was found to have 
mechanical low back pain in May 2000.  He had a full range of 
motion in the thoracolumbar spine and no palpable muscle 
spasm.

The veteran requested VA compensation for his low back pain 
in a July 2000 application, but did not present for a 
scheduled examination until January 2003.  At that time, the 
veteran complained of persistent low back pain in the form of 
a dull ache and intermittent sharp pains that increased with 
exercise.  He was found to have flexion in the thoracolumbar 
spine to 85 degrees and extension to 30 degrees with 
complaints of pain and stiffness.  X-rays showed degenerative 
changes and the examiner diagnosed degenerative disc disease 
of the lumbosacral spine with mildly restricted activities of 
daily living.

Post-service treatment records show only minimal treatment 
for low back pain.  The veteran is prescribed pain medication 
and muscle relaxants.  Treatment records do not include 
measured limitation of motion in the spine.

The veteran underwent VA examination on April 21, 2005, and 
complained of low back pain with radiation into the buttock 
region, again described as aching with intermittent sharp 
pain.  He related being unable to sit up or stand during 
periods of symptom flare-ups.  The veteran did not present 
with a back brace and/or with a cane.  He had full muscle 
strength measured as 5/5 and there was no sign of sensory 
deficit.  The veteran denied any incapacitating symptom 
episodes.  Upon range of motion testing, the veteran's active 
flexion was limited to 30 degrees due to pain, stiffness, and 
lack of endurance; stiffness was noted to have the most 
functional impact.  X-rays showed some scoliosis and the 
veteran was diagnosed as having spondylosis deformans of the 
lumbosacral spine.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

At the time the veteran filed his claim, 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 allowed for the assignment of ratings 
for lumbosacral strain.  Specifically, a 40 percent 
evaluation was assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent evaluation was assigned when there was evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending or loss of lateral spine motion; a 10 percent 
evaluation was assigned when the evidence showed lumbosacral 
strain with characteristic pain on motion; and, a 
noncompensable evaluation was assigned when there was only 
slight subjective symptoms.  Ratings based on limitation of 
motion of the lumbar spine were assigned under Diagnostic 
Code 5292, also found at 38 C.F.R. § 4.71a.  Specifically, a 
40 percent rating was assigned when there was evidence of 
severe limitation, a 20 percent rating was assigned for 
moderate limitation, and a 10 percent rating was assigned 
when there was evidence of only slight limitation of motion 
in the lumbar spine.

38 C.F.R. § 4.71a, Diagnostic Code 5292, allowed for the 
assignment of a 60 percent disability evaluation when there 
was evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief; a 
40 percent evaluation was for assignment when the evidence 
showed severe intervertebral disc syndrome with recurring 
attacks and intermittent relief; a 20 percent evaluation was 
for assignment for moderate intervertebral disc syndrome with 
recurring attacks; and, a 10 percent evaluation was for 
assignment when there was evidence of only mild 
intervertebral disc syndrome.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Finally, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court interpreted these regulations 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The evidence of record at the time the veteran submitted his 
claim showed only mechanical low back pain and a full range 
of motion.  Thus, the Board finds that the assignment of a 10 
percent rating under Diagnostic Code 5295 was proper and, in 
fact, the most favorable rating possible.  A higher rating 
than 10 percent could not be assigned because there was no 
evidence of listing of the spine, muscle spasm or loss of 
motion.   Consequently, an initial rating higher than 10 
percent is denied.

As noted above, the veteran did not present for a scheduled 
examination until January 2003 and maintained flexion in the 
thoracolumbar spine to 85 degrees with extension limited to 
30 degrees due to pain and stiffness.  Using criteria in 
effect at that time, a rating higher than 10 percent could 
not be assigned under Diagnostic Code 5295 because there was 
still no evidence of muscle spasm or listing of the spine.  
The Board finds that a rating higher than 10 percent could 
not be assigned under Diagnostic Code 5292 because the 
limitation of motion reported was slight.  As such, the 
assigned 10 percent rating was appropriate as of January 
2003.

Based on findings upon examination in April 2005, the Board 
finds that the new rating criteria are more favorable to the 
veteran and will be applied.  Specifically, with forward 
flexion in the thoracolumbar spine limited to 30 degrees, 
criteria for assignment of a 40 percent rating are met.  A 
rating higher than 40 percent may not be assigned, however, 
as there is no evidence of ankylosis of the thoracolumbar 
spine or of the entire spine.  Thus, a 40 percent rating is 
granted as of the date of the examination report showing the 
limited flexion.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability 


rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."

Although the veteran has been unemployed since his discharge 
from service, he has not asserted that he is totally 
unemployable because of his service-connected back disability 
and he has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  The veteran 
has not required frequent periods of hospitalization for his 
spine disability and his treatment records are void of any 
finding of exceptional limitation due to the spine disability 
beyond that contemplated by the schedule of ratings.

The Board does not doubt that limitation caused by low back 
pain and limited motion has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran and higher 
ratings may not be assigned on an extra-schedular basis.




ORDER

Service connection for carpal tunnel syndrome of the right 
arm is granted, subject to the laws and regulations governing 
the award of monetary benefits.

An initial rating higher than 10 percent for lumbosacral 
strain is denied.

A 40 percent rating for lumbosacral strain is granted as of 
April 21, 2005, subject to the laws and regulations governing 
the award of monetary benefits.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


